United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
L.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Louisville, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0199
Issued: March 8, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 12, 2015 appellant filed a timely appeal of an August 28, 2015 merit
decision and a September 17, 2015 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish an injury in the
performance of duty; and (2) whether OWCP properly refused to reopen appellant’s case for
further review of the merits of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

Appellant submitted new evidence with her appeal. The Board’s jurisdiction is limited to the evidence that was
before OWCP at the time of its final decision. It has no jurisdiction to review new evidence for the first time on
appeal. See 20 C.F.R. § 501.2(c)(1); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

FACTUAL HISTORY
On July 10, 2015 appellant, then a 49-year-old city carrier assistant, filed an occupational
disease claim (Form CA-2) alleging that she suffered plantar fasciitis in her feet as a result of
walking at least 10 miles per day in her job. She indicated that she became aware of this disease
or illness on December 15, 2014.
By letter dated July 22, 2015, OWCP advised appellant that additional factual and
medical evidence was needed. Appellant was requested to describe in detail how the injury
occurred. She was also asked to provide medical evidence. OWCP afforded appellant 30 days
within which to submit the requested information.
In a July 1, 2015 report, Dr. Jack L. Rook, a Board-certified internist, noted that appellant
had a history of progressively worsening bilateral foot pain affecting the left side more than the
right. He explained that appellant worked as a letter carrier on a walking route and walked more
than 10 miles per day since April 2014. Dr. Rook also indicated that appellant was on her feet
for at least eight hours per day. He related that she first began to experience foot pain in
December 2014, which began in the left foot and then the right foot. Dr. Rook advised that at
that time, appellant was working up to seven days a week as there were Sunday deliveries before
Christmas. He explained that her foot pain progressively worsened over the next few months
despite receiving two pairs of orthotics. Dr. Rook noted that appellant denied any significant
weight bearing activities outside of work or any traumatic events. He also indicated that x-rays
taken by the podiatrist, revealed findings consistent with a diagnosis of plantar fasciitis and
bilateral heel spurs. Dr. Rook related that appellant had no foot problems prior to working at the
employing establishment. He examined her and diagnosed bilateral plantar fasciitis with x-ray
evidence of heel spurs and muscle spasm on the left posterior calf musculature. Dr. Rook opined
that appellant’s duties as a letter carrier, which included a walking route that required her to be
on her feet for eight hours a day to case and deliver mail contributed to the diagnosed conditions.
He explained that the prolonged weight bearing caused stretching of the plantar fascia. Dr. Rook
noted that the plantar fascia inserted into the calcareous bones bilaterally and the repetitive
pulling in this region led to the development of microscopic tears where the plantar fascia met
the calcaneus. He explained that this led to the development of the heel spurs due to calcification
in the area of the ligamentous injury. Dr. Rook opined that, with a reasonable degree of medical
certainty, appellant developed an occupational disease related to her work.
By decision dated August 28, 2015, OWCP denied appellant’s claim. It found that the
factual evidence did not support that the injury and/or events occurred. OWCP specifically
noted that appellant did not respond to the questionnaire requesting additional information
pertaining to her employment-related activities.
Darryl Parrott, a supervisor with the employing establishment, explained in a letter
received by OWCP on September 1, 2015, that there was no evidence or documentation to refute
anything in the employees claim. He noted that he was aware that she experienced pain and was
purchasing better quality shoes and orthotic inserts, but he had no knowledge of the precise cause
of the pain. Mr. Parrott noted that the duties included: lifting mail and parcels intermittently, up
to 70 pounds throughout the day, and carrying mail and parcels up to 35 pounds for up to three to
six hours per day. The duties also included: standing or walking for up to 10 hours per day,
pushing, pulling, bending, stooping, and climbing up steps occasionally throughout the day.
2

Mr. Parrott noted that appellant initially chose the route knowing how much walking was
entailed and was later unable to relinquish it due to union agreements.
On September 1, 2015 OWCP received a position description.
On September 4, 2015 appellant requested reconsideration. She argued that she never
received a questionnaire requesting additional information regarding her employment-related
activities. Appellant explained that her supervisor, Mr. Parrott advised her that he sent in all of
the requested information.
In a decision dated September 17, 2015, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision. It found that the evidence was irrelevant or immaterial.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.5
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and her subsequent
course of action. An employee has not met his or her burden to establish the occurrence of an
injury when there are such inconsistencies in the evidence as to cast serious doubt upon the
validity of the claim. Circumstances such as late notification of injury, lack of confirmation of
injury, continuing to work without apparent difficulty following the alleged injury, and failure to

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

R.T., Docket No. 08-408 (issued December 16, 2008); Gregory J. Reser, 57 ECAB 277 (2005).

3

obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s statement
in determining whether a prima facie case has been established.6
ANALYSIS -- ISSUE 1
Appellant alleged that she developed sustained plantar fasciitis in her feet as a result of
walking at least 10 miles per day in the performance of duty. OWCP denied her claim because
she failed to establish the factual basis of her claim. The Board has carefully reviewed the record
and finds that there is insufficient factual or medical evidence of record to support fact of injury
as alleged.
OWCP informed appellant in a July 22, 2015 letter that the record was devoid of any
medical or factual evidence to satisfy her burden of proof. Appellant was advised that she had
the burden of proof to establish that she was injured as a result of her work-related duties.
OWCP informed her that she needed to submit factual evidence regarding employment duties
giving rise to the claimed condition.
The Board notes that appellant did not respond to the request for additional factual
information. The record before OWCP at the time of its August 28, 2015 decision does not
otherwise have any evidence confirming her work duties and how the claimed condition
occurred. Because appellant failed to provide the requested factual information opinion as
requested by OWCP, the Board finds that appellant has not met her burden of proof to establish
her claim.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,7 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence which:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”8

6

Betty J. Smith, 54 ECAB 174 (2002).

7

5 U.S.C. § 8128(a).

8

20 C.F.R. § 10.606(b)(3).

4

Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.9
ANALYSIS -- ISSUE 2
With her request for reconsideration dated September 4, 2015, appellant indicated that
she did not receive the questionnaire. However, she noted that her supervisor, Mr. Parrott, had
provided the requested information and informed her that he had sent in all of the requested
information. The record reflects that on September 1, 2015, OWCP received a detailed report
from Mr. Parrott, who explained that he did not refute her claim and essentially confirmed the
duties that she performed. Mr. Parrott also described her employment activities and noted that
she had informed him that she was experiencing foot pain. While OWCP refused to review the
merits of appellant’s claim, finding the information submitted on reconsideration to be irrelevant
or immaterial, the Board disagrees. The Board finds that this evidence constitutes pertinent new
and relevant evidence warranting further consideration of the merits.
The requirements for reopening a case for merit review do not include the requirement
that a claimant submit all evidence which may be necessary to discharge his or her burden of
proof. The claimant need only submit evidence that is relevant and pertinent and not previously
considered.10 If OWCP should determine that the new evidence submitted lacks probative value,
it may deny modification of the prior decision, but only after the case has been reviewed on the
merits.11
The Board notes that the report from the employing establishment, which agrees with
appellant’s statement and describes appellant’s duties, along with appellant’s statement is
pertinent new and relevant evidence with regard to the basis of OWCP’s denial of the claim. The
case shall be remanded to OWCP to conduct a merit review. After such further development as
is deemed necessary, OWCP shall issue an appropriate merit decision.
On appeal, appellant made several arguments. However, in light of the Board’s
disposition it is premature to address the arguments at this juncture.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that an injury
in the performance of duty. The Board also finds that OWCP improperly refused to reopen
appellant’s case for further review of the merits of her claim under 5 U.S.C. § 8128(a).

9

Id. at § 10.608(b).

10

R.T., Docket No. 11-749 (issued December 23, 2011); Mary A. Ceglia, 55 ECAB 626 (2004); see also Billy
Scoles, 57 ECAB 258 (2005).
11

See Dennis J. Lasanen, 41 ECAB 933 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the September 17, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with the above opinion. The August 28, 2015 decision of OWCP is affirmed.
Issued: March 8, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

